ON MOTION TO DISMISS
PER CURIAM.
McGrew’s notice of appeal in this case states he is “filing a complaint with the U.S. District Court, Middle District of Florida, Orlando Division, regarding the judgment entered by the Eighteenth Circuit Court, December 17, 1990, summarily ratified by the State of Florida, Fifth District Court of Appeal, January 8, 1991.” That prior appeal (Case No. 90-2488) was dismissed by this court for failure to file proof of insolvency since McGrew failed to pay a filing fee. On April 9, 1991, a panel of judges denied McGrew’s petition for rehearing as being untimely.
This court no longer has jurisdiction to act in the prior appeal nor is there any basis to invoke our jurisdiction in the present case. Accordingly we sua sponte dismiss this appeal.
DISMISSED.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.